EXHIBIT 10.4

AMENDMENT TO THE

CAPELLA EDUCATION COMPANY

SENIOR EXECUTIVE SEVERANCE PLAN

The Capella Education Company Senior Executive Severance Plan (As Originally
Effective September 11, 2006, and as Amended December 13, 2007 and August 14,
2008) (the “Plan”) is amended effective as of October 29, 2017, in the following
respects:

I.

Section III, definition of “Good Reason” is amended to add the language “,
provided this reason will not apply if you have explicitly waived this reason in
writing” after the language “the material reduction of your job responsibilities
upon or after a Change in Control”.

II.

Section IV is amended to replace the paragraph that starts “Your “base salary.””
with the following:

Your “base salary.” Severance pay under this Plan is calculated using your base
salary at the time your employment terminates. However, for the 24 months
following a Change in Control, your base salary is the higher of your base
salary as in effect (i) at the time your employment terminates or (ii) as of the
date of the Change in Control. Base salary excludes all bonuses (such as signing
bonuses and incentive bonuses), stock options, profit sharing, benefits, taxable
fringes, expenses allowances or reimbursements, imputed income, or any other
special compensation.

III.

Section IV is further amended to add the following paragraph to follow the
amended “Your “base salary.” paragraph above:

Your “targeted annual bonus.” For purposes of any severance pay under this Plan
calculated based on your “targeted annual bonus,” your targeted annual bonus is
the bonus applicable to you for the year in which your terminate. However, for
the 24 months following a Change in Control, your targeted annual bonus is the
higher of your targeted bonus (expressed in dollars) in effect (i) at the time
your employment terminates or (ii) as of the date of the Change in Control,
based on your base salary in effect on the date of the Change in Control. In all
situations, targeted annual bonus will be calculated without regard to
performance.



--------------------------------------------------------------------------------

IV.

Section IV, Reduction in Severance Benefits subsection is amended to add the
following to the end of that subsection:

Section 280G. These provisions apply only in the event that the Independent
Accounting Firm (defined below) determines that severance benefits under this
Plan are subject to the limitations of Internal Revenue Code Section 280G, or
any successor provision, and the regulations issued thereunder.

In the event the Independent Accounting Firm determined that the Change in
Control Benefits (defined below) payable to you would collectively constitute a
“parachute payment” as defined in Code Section 280G, and if the “net after-tax
amount” of such parachute payment to you is less than what the net after-tax
amount to you would be if the Change in Control Benefits otherwise constituting
the parachute payment were limited to the maximum “parachute value” of Change in
Control Benefits that you could receive without giving rise to any liability for
any excise tax imposed by Internal Revenue Code Section 4999 (the “Excise Tax”),
then the Change in Control Benefits otherwise constituting the parachute payment
shall be reduced so that the parachute value of all Change in Control Benefits,
in the aggregate, will equal the maximum parachute value of all Change in
Control Benefits that you can receive without any Change in Control Benefits
being subject to the Excise Tax. CEC shall achieve the necessary reduction in
the Change in Control Benefits by reducing them in the following order: (A) a
reduction as provided in any other agreement or plan; (B) reduction of cash
payments payable under this Plan to the extent either exempt from Code
Section 409A or otherwise allowable under Code Section 409A; or (C) reduction of
other payments and benefits to be provided to you to the extent allowable under
Code Section 409A. CEC shall bear all expenses with respect to the
determinations by the Independent Accounting Firm retained under this
subsection. Any good faith determinations of the Independent Accounting Firm
made under this subsection shall be final, binding and conclusive upon CEC and
you.

A “net after-tax amount” shall be determined by taking into account all
applicable income, excise and employment taxes, whether imposed at the federal,
state or local level, including the Excise Tax, and the “parachute value” of the
Change in Control Benefits means the present value as of the date of the Change
in Control for purposes of Code Section 280G of the portion of such Change in
Control Benefits that constitutes a parachute payment under Code
Section 280G(b)(2).

“Change in Control Benefits” shall mean any payment, benefit or transfer of
property in the nature of compensation paid to you or for your benefit under any
arrangement which is considered contingent on a Change in Control for purposes
of Code Section 280G, including, without limitation, any and all of CEC’s
salary, incentive payments, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Plan.



--------------------------------------------------------------------------------

“Independent Accounting Firm” shall mean the independent registered public
accounting firm engaged by CEC for general audit purposes as of the day prior to
the effective date of the Change in Control; provided, however, if the
independent registered public accounting firm so engaged by CEC is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, then CEC may appoint another nationally recognized independent
registered public accounting firm to make the determinations required under this
subsection.

For clarity, CEC shall have no obligation to provide any “tax gross-up” payment
related to the Excise Tax in the event the Change in Control Benefits that would
otherwise be characterized as a parachute payment are not reduced as set forth
above and you are subject to the Excise Tax.